NOT PRECEDENTIAL

       UNITED STATES COURT OF APPEALS
            FOR THE THIRD CIRCUIT
                 ___________

                Nos. 09-3029 & 09-3133
                     ___________

   PROFESSIONAL CLEANING AND INNOVATIVE
           BUILDING SERVICES, INC.

                           v.

             KENNEDY FUNDING INC;
        GREGG WOLFER; JEFFREY WOLFER;
         JOSEPH WOLFER; KEVIN WOLFER

                                Professional Cleaning and Innovative
                                Building Services, Inc.,
                                              Appellant at No. 09-3029

                            Kennedy Funding Inc.,
                                       Appellant at No. 09-3133
              _______________________

     On Appeal from the United States District Court
             for the District of New Jersey
          D.C. Civil Action No. 05-cv-02384
            (Honorable William J. Martini)
                   ______________

      Submitted Pursuant to Third Circuit LAR 34.1(a)
                     October 4, 2010
Before: SCIRICA, FUENTES and JORDAN, Circuit Judges.

              (Filed : November 29, 2010)
                  _________________

              OPINION OF THE COURT
                 _________________
SCIRICA, Circuit Judge.

       Plaintiff Professional Cleaning and Innovative Building Services, Inc. entered into

a financing agreement with Defendant Kennedy Funding Inc. expecting to receive a loan

in the amount of $1,800,000. After two appraisers provided similarly discounted

valuations of the collateral property upon which the loan amount would be based,

however, Kennedy offered Professional slightly less than $1,500,000. Professional claims

Kennedy understood the methods used by the appraisers would leave the calculation of

the final loan amount significantly beneath what Professional both anticipated and needed

but nonetheless induced Professional to part with significant non-refundable fees.

Professional‘s final complaint advanced six causes of action. The District Court granted

Kennedy and the individual Defendants summary judgment on four claims and then

dismissed the matter, finding Professional was legally certain to fall short of the

minimum amount in controversy needed to endow the federal courts with subject matter

jurisdiction in a diversity case. We will affirm.

                                              I.

       Professional, a Missouri corporation that engages in the purchasing, leasing and

maintenance of commercial property, identified a desirable piece of real estate in Bonner

Springs, Kansas in early 2004. Urgently in need of a loan to secure the property, it

contacted Kennedy, through a broker, seeking to obtain financing. Kennedy is a New

Jersey based ―hard money lender‖ that provides financing to companies with time-

sensitive needs. The following month, Kennedy sent Professional a letter of interest in
                                              2
which it indicated it would make a five-year loan for up to 60% of the ―as is market

value‖ of the real estate collateral that would secure the loan. The letter defined ―as is

market value‖ as ―a three (3) to four (4) month sale to a cash buyer.‖ Professional paid

Kennedy a $10,000 fee and, shortly thereafter, received a draft loan commitment. The

proposed agreement reiterated the definition of ―as is‖ market value and outlined the

process whereby the value of the collateral property would be determined. According to

the agreement, Kennedy would select an appraiser of its choosing to render the initial

valuation. If Professional was disenchanted with the result, it could, at its own expense,

obtain a third-party valuation from a mutually-agreed-upon appraiser.

       On April 9, 2004, Professional CEO Brenda Wood called Kennedy CEO Gregg

Wolfer. Wood claims Wolfer assured her Professional would receive the desired

financing if the collateral was appraised in excess of the $3,100,000 amount Professional

believed it to be worth. On April 12, Professional sent Kennedy a letter seeking

clarification on several terms, including payment for travel expenses, billing for legal

services, and the refundability of the $10,000 advance fee. The letter did not, however,

address the ―as is‖ language. The parties executed the loan commitment on April 14, and

Professional remitted the requisite non-refundable $54,000 fee.

       Kennedy deputized Volpe, Inc. to conduct the initial appraisal. Volpe determined

the property had a value of $2,610,000 and an ―as is‖ market value of 20% less, or

$2,088,000. Accordingly, Kennedy offered Professional a loan in the amount of

$1,253,000. Professional declined to accept, deciding instead to invoke its right to obtain
                                              3
a second opinion. It sent Professional a copy of a page from the local phone book for ―use

as a reference for some companies . . . in the local area.‖ In lieu of conversing with

Professional about the names on the list, Kennedy unilaterally chose to retain Adamson &

Associates, Inc. Professional, manifesting no objection, forwarded Adamson &

Associates‘ $2,000 fee to Kennedy. Adamson & Associates determined the property had

a value of $3,040,000 and an ―as is‖ market value of $2,430,000, and Kennedy upped its

loan offer to $1,458,000, or approximately 60% of the ―as is‖ value. Despite two

extensions of time designed to afford Professional time to contemplate whether it would

accept the terms of the offer, Professional ultimately opted to refrain from closing on the

transaction.

                                             II.

       With the relationship between the parties having irretrievably deteriorated,

Professional commenced this action against Kennedy in March 2005, primarily seeking

disgorgement of the fees it had forwarded to Kennedy pursuant to the aborted loan

commitment. Professional argues Kennedy has a pattern of luring borrowers into paying

fees for loans that seldom come to fruition. In this instance, Professional claims Kennedy

knew that even if the property appraised at $3,100,000, Kennedy would not offer

financing in the $1,800,000 amount Professional needed to make the transaction

worthwhile from its perspective.

       The District Court initially dismissed the complaint for lack of subject matter

jurisdiction, ruling Professional had inadequately pleaded fraud under the New Jersey
                                              4
Consumer Fraud Act (―CFA‖) and was therefore bound by the contract‘s limitation-of-

damages clause that capped liability at an amount beneath the $75,000 threshold needed

to invoke diversity jurisdiction. See 28 U.S.C. § 1332(a). Professional‘s motion for leave

to amend the complaint was denied, but we reversed and held the District Court had

abused its discretion in disallowing Professional an opportunity to amend its complaint.

Prof’l Cleaning & Innovative Bldg. Servs. v. Kennedy Funding, Inc., 245 F. App‘x 161,

167 (3d Cir. 2007).

       The final iteration of Professional‘s complaint included six causes of action: (1) a

claim under the CFA against both Kennedy and Gregg Wolfer; (2) a claim for rescission

of contract due to unconscionability against Kennedy and Gregg Wolfer; (3) a claim for

breach of contract against Kennedy; (4) a claim for common law fraud against Kennedy

and Gregg Wolfer; (5) a claim for unjust enrichment against Kennedy and Gregg Wolfer;

and (6) a claim under the New Jersey RICO statute (―RICO‖) against Gregg Wolfer,

Jeffrey Wolfer, Joseph Wolfer and Kevin Wolfer (the ―Wolfer Defendants‖).

       The District Court granted the individual Wolfer Defendants summary judgment

on all counts. It also granted Kennedy summary judgment on all counts aside from those

for fraud and unjust enrichment, and it concluded Professional was not entitled to

punitive damages on its fraud claim. Without recourse under the CFA or RICO and with

punitive damages unattainable, Professional‘s surviving claims permit recovery solely of

compensatory damages. Recognizing the amount sought under these claims hovers below


                                             5
$75,000, the District Court sua sponte dismissed the action. Professional timely

appealed.1

                                            III.

       We review a grant of summary judgment de novo, applying the same standard that

the District Court should have applied in determining whether summary judgment was

appropriate. Azur v. Chase Bank, USA, 601 F.3d 212, 216 (3d Cir. 2010). Summary

judgment is proper when the record discloses ―no genuine issue as to any material fact‖

and the moving party is therefore ―entitled to judgment as a matter of law.‖ Fed R. Civ.

P. 56(c)(2). We may affirm a grant of summary judgment ―on any grounds supported by

the record.‖ Nicini v. Morra, 212 F.3d 798, 805 (3d Cir. 2000). When ruling on a motion

for summary judgment, a trial court must consider the evidence in a light most favorable

to the nonmoving party — accepting its allegations as true, affording it the benefit of all

legitimate inferences that may be drawn, and resolving any conflicted assertions in its

favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986); Goodman v. Mead

Johnson & Co., 534 F.2d 566, 573 (3d Cir. 1976).

                                            IV.

       When we first encountered this case, it was trapped in a similar state of

jurisdictional limbo. The District Court had denied Professional leave to amend its


1
 Before dismissing the action, the District Court had exercised jurisdiction under 28
U.S.C. § 1332(a). We have jurisdiction to review a final order of the District Court under
28 U.S.C. § 1291.

                                             6
complaint to include CFA and common law fraud claims. Without the possibility of the

statutorily-enhanced damages available under the CFA or a fraud claim that might have

served to vitiate the contract, Professional found itself unable to extricate itself from the

fetters of the contractual limitation-of-damages clause. With damages capped at $54,000

under the terms of the contract, the District Court dismissed the matter for want of

subject-matter jurisdiction. Now, after the District Court considered these claims on

remand, it dismissed the action on jurisdictional grounds. In this version of its complaint,

Professional advances three causes of action that would theoretically allow it to surmount

this hurdle. As we will explain, Professional‘s claim under neither the CFA nor RICO has

merit, and Professional has failed to demonstrate an entitlement to punitive damages.

Accordingly, the District Court acted appropriately in dismissing this action.

                                              A.

                                              1.

       The CFA is designed to protect consumers from ―sharp practices and dealings in

the marketing of merchandise and real estate.‖ Lemelledo v. Benefit Mgmt. Corp., 696

A.2d 546, 550 (N.J. 1997) (internal quotation omitted). Expansive on its face, the statute

prohibits ―any unconscionable commercial practice, deception, fraud, false pretense, false

promise, misrepresentation, or the knowing concealment, suppression, or omission of any

material fact . . . in connection with the sale or advertisement of any merchandise or real

estate.‖ N.J. Stat. Ann. § 56:8-2 (2010). From the breadth of this statutory language, New

Jersey‘s Supreme Court has discerned a ―clear legislative intent that its provisions be
                                               7
applied broadly in order to accomplish its remedial purpose, namely, to root out

consumer fraud.‖ Lemelledo, 696 A.2d at 551.

       To effectuate this policy aim, New Jersey courts have invoked the CFA to root out

sundry sordid business practices. Nevertheless, the CFA does not blanket the entire

marketplace. The touchstone for the statute‘s applicability is whether the consumer has

purchased ―goods or services generally sold to the public at large.‖ Cetel v. Kirwan Fin.

Group, Inc., 460 F.3d 494, 514 (3d Cir. 2006), cert. denied sub nom. Schneider v. Kirwan

Fin. Group, Inc., 127 S. Ct. 1267 (2007) (quoting Marascio v. Campanella, 689 A.2d

852, 856 (N.J. Super. Ct. App. Div. 1997)). The ―entire thrust‖ of the CFA ―is pointed to

products and services sold to consumers in the popular sense.‖ Bracco Diagnostics, Inc.

v. Bergen Brunswig Drug Co., 226 F. Supp. 2d 557, 561 (D.N.J. 2002) (internal quotation

omitted). Thus, the statute‘s ―applicability is limited to consumer transactions which are

defined both by the status of the parties and the nature of the transaction itself.‖ Id.

(quoting Arc Networks, Inc. v. Gold Phone Card Co., Inc., 756 A.2d 636, 638 (N.J.

Super. Ct. Law Div. 2000) (emphasis added)); see also Papergraphics Int’l, Inc. v.

Correa, 910 A.2d 625, 628–29 (N.J. Super. Ct. App. Div. 2006) (canvassing cases

illuminating how New Jersey courts have confined the CFA to classically consumer-

oriented contexts).

       The District Court concluded the hard money financing offered to Professional did

not qualify as ―merchandise‖ in the popular sense. See N.J. Stat. Ann. § 56: 8-1(c)

(defining ―merchandise‖ as ―any objects, wares, goods, commodities, services, or
                                               8
anything offered, directly or indirectly to the public for sale‖). It conceptually severed the

finely-calibrated, ―unconventional‖ financing in which Kennedy traffics and which

requires a lender to place uncommon emphasis on an applicant‘s ―special circumstances‖

from the realm of generic commercial lending, a practice which has been brought within

the ambit of the CFA. See Lemelledo, 696 A.2d at 551. This distinction is sensible. See

R.J. Longo Constr. Co. v. Transit Am., 921 F. Supp. 1295, 1311 (D.N.J. 1996) (gleaning

from case law the notion that the ―‗popular sense‘ of consumer transactions encompasses

mass produced items available to multiple consumers‖). As a lender of last resort,

Kennedy assists companies with pressing pecuniary needs, and its loan offerings are

tailored to accommodate each borrower‘s unique, often time-sensitive circumstances. As

the District Court correctly ruled, the specialized, highly-targeted nature of the services

provided by Kennedy and other lenders of its ilk differentiates this type of financing from

the sale of credit in the ―popular sense.‖ See Cetel, 460 F.3d at 514 (finding certain life

insurance plans to be ―complex tax-avoidance schemes‖ not covered by the CFA because

they were ―not available to the general public and were never marketed as such‖ and

because they represented a ―highly specific scheme . . . necessarily marketed to a discrete

and specific class of capable investors — not the general public‖).

       Professional‘s standing as a reputable commercial entity reinforces the

inapplicability of the CFA to this loan commitment. The District Court did not deny

Professional relief under the CFA simply because it has adopted a corporate form.

Rather, it wrote Professional ―is not an unsophisticated buyer, suffering a disparity of
                                              9
industry knowledge, victimized after being lured into this purchase through fraudulent,

deceptive-selling or advertising practices.‖2 Professional may have been caught off-guard

by the idiosyncratic definition of ―as is market price‖ employed by Kennedy and those

appraising the Kansas Property, but familiarity with industry argot is not the sole marker

of a party‘s sophistication. Professional had purchased a real estate company shortly

before endeavoring to procure this loan, an undertaking which demands at least a

modicum of financial savvy. Prior to consummating the transaction, Professional

expressed reservations about several aspects of the draft loan commitment, and it appears

as though compromises on at least some of those fronts were reflected in the final loan

commitment. For all intents and purposes, Professional was possessed of the requisite

financial acumen to protect its interests when pursuing this type of transaction. Although

it was less attuned to the intricacies of the hard-money-lending world than was Kennedy,

it was not unsophisticated. See Kugler v. Romain, 279 A.2d 640, 649 (N.J. 1971) (―the

strongest case for relief from . . . deceptive and fraudulent misrepresentations is presented

by the poor, the naive and the uneducated consumers who have yielded unwittingly to . . .

high pressure sales tactics‖); Boc Group v. Lummus Crest, 597 A.2d 1109, 1113 (N.J.




2
  Hundred E. Credit Corp. v. Eric Schuster Corp., 515 A.2d 246, 249 (N.J. Super. Ct.
App. Div. 1986), which Professional cites for the proposition that business entities that
are ―inexperienced and uninformed in a given consumer transaction‖ should be afforded
special solicitude, merely stands for the basic principle that businesses can be susceptible
to victimization at the hands of unscrupulous sellers and are thus generally permitted to
maintain causes of action under the CFA.
                                             10
Super. Ct. Law Div. 1990) (―The Act was created to give new strength to protect the

ordinary consumer in the purchase of merchandise in the public market place.‖).3

                                             2.

       The CFA entitles private plaintiffs to awards of treble damages and attorney‘s

fees. N.J. Stat. Ann. § 56:8–19. Under New Jersey law, a court must include these

amounts when determining whether it has subject matter jurisdiction in a diversity matter.

Suber v. Chrysler Corp., 104 F.3d 578, 585–87 (3d Cir. 1997). However, because

Professional does not have a colorable claim under the CFA, it will be unable to avail

itself of the statute‘s allowance of such damages award amplifiers to cross the minimum

amount-in-controversy threshold. See id. at 587 (allowing a plaintiff to use the CFA‘s


3
  Professional wrongly accuses the District Court of ignoring guidance we had previously
offered on this issue. This contention stems from a misreading of our opinion occasioned
by Professional‘s earlier appeal, in which it requested we overturn the District Court‘s
order denying it leave to amend its complaint so as to include a CFA claim. See 245 Fed.
App‘x 161 (3d Cir. 2007). In ruling the District Court had abused its discretion, we wrote
that ―the liberal standard applied to a motion to amend‖ counseled in favor of allowing
Professional to include this cause of action in its complaint. Contrary to Professional‘s
argument, this holding did not implicitly include a determination that the transaction at
issue necessarily fell within the scope of the CFA. Rather, we merely discussed the
elements of a cause of action under the CFA and concluded Professional‘s claim had
enough potential viability to have put the District Court in error for denying Professional
leave to amend under the liberal pleading regime imposed by the Federal Rules of Civil
Procedure. We did not delve into whether this loan agreement functioned as a ―consumer
transaction‖ as defined under relevant New Jersey law. Meeting this standard is a
prerequisite to obtaining relief under the CFA; whether a plaintiff can theoretically satisfy
the elements of a tort claim is immaterial if the statute does not capture the conduct in
question. Therefore, the District Court acted entirely within the scope of its authority in
pursuing this line of inquiry and in ultimately deeming the CFA inapplicable to the facts
of this case. We did not address the matter in our prior opinion, and the District Court
proceeded adroitly in tackling it on remand.
                                             11
treble damages provision to influence the amount-in-controversy calculation only when

he is not ―precluded to a legal certainty from recovering under the NJCFA‖).

                                              B.

                                              1.

       To successfully pursue a claim under New Jersey‘s RICO statute, a plaintiff must

demonstrate that the defendants engaged in a ―pattern of racketeering activity.‖ State v.

Ball, 661 A.2d 251, 261 (N.J. 1995); N.J. Stat. Ann. § 2C:41-2(a). To constitute a

―pattern‖ for the purposes of the statute, the racketeering activity must consist of ―at least

two incidents . . . that [have] either the same or similar purposes, results, participants or

victims or methods of commission or are otherwise interrelated by distinguishing

characteristics and are not isolated incidents.‖ N.J. Stat. Ann. § 2C:41-1(d). The statute

includes ―forgery and fraudulent practices and all crimes defined in chapter 21 of Title

2C of the New Jersey Statutes‖ in its definition of ―racketeering activity.‖ N.J. Stat. Ann.

§2C:41-1(a)(o). Professional accused the Wolfers of using Kennedy as a vehicle through

which to violate both N.J. Stat. Ann. §§ 2C:21-4(a) and 2C:21-7(h).4 The former makes it

a crime in the fourth degree if a person ―falsifies, destroys, removes, conceals any writing

or record, or utters any writing or record knowing that it contains a false statement or

information, with purpose to deceive or injure anyone or to conceal any wrongdoing.‖




4
 For the purposes of its RICO claim, Professional depicts Kennedy as a conduit for the
Wolfers‘ racketeering activities.
                                              12
N.J. Stat. Ann. § 2C:21-4(a). The latter prohibits the use of a ―false or misleading written

statement for the purpose of obtaining property or credit.‖ N.J. Stat. Ann. § 2C:21-7(h).

       The crux of the District Court‘s holding was that Kennedy‘s definition of ―as is‖

was insufficiently ambiguous as to be ―false‖ under either of these provisions. In both the

loan commitment and other assorted documents, Kennedy defined the term as a ―three (3)

to four (4) month sale to a cash buyer.‖ As the District Court noted, this definition offers

ample evidence Kennedy would discount the property‘s market value by some amount in

order to arrive at its loan offer. The term ―cash buyer‖ signifies a condensed crop of

prospective purchasers, and the durational language indicates a truncated marketing

period. Taken in conjunction, these terms provide an applicant with unmistakable

evidence that the value of the collateral property will be reduced before the loan offer is

extended.

       Professional alleges Kennedy intentionally preserves uncertainty with this

nebulous definition in order to lure borrowers into entering loan commitments and

parting with the accompanying non-refundable fees despite closing on only a tiny fraction

of the loans for which it receives such advance payments.5 Specifically, Professional


5
 In recent years, Kennedy‘s lending practices have precipitated a multitude of lawsuits.
See, e.g. Construcciones Haus Soceidad v. Kennedy Funding Inc., No. 07-cv-0392, 2008
U.S. Dist. LEXIS 33685 (D.N.J. Apr. 24, 2008); Royale Luau Resort, LLC v. Kennedy
Funding, Inc., No. 07-1342, 2008 U.S. Dist. LEXIS 11902 (D.N.J. Feb. 19, 2008); Omni
Credit Alliance, Inc. v. Kennedy Funding, Inc., No. 04-4764, 2007 U.S. Dist. LEXIS
92569 (D.N.J. Dec. 11, 2007); Kennedy Funding, Inc. v. Ruggers Acquisition and Dev.,
No. 07-669, 2007 U.S. Dist. LEXIS 55261 (D.N.J. July 31, 2007); JM Realty & Invs. v.
Kennedy Funding, Inc., No. 07-218, 2007 U.S. Dist. LEXIS 54103 (D.N.J. July 26,
                                             13
continues to ascribe sinister motives to Kennedy, arguing in its brief that Kennedy knows

―borrowers will not obtain the financing they require because they, and only they, know

that they utilize an alternative valuation formula to appraise the collateral properties.‖

Significantly, however, each of the appraisers retained by Kennedy and Professional to

provide a valuation of the Kansas Property independently discounted its market value by

approximately the same amount. If anything, this demonstrates Kennedy was not privy to

information withheld from Professional; it did not provide a more precise definition of

―as is‖ because it was reliant on the appraisals of third parties. Perhaps Kennedy

understood the property value would be marked down, but that much was clear from the

definition provided in the loan agreement. If Professional considered the term

unsettlingly vague, it was incumbent on Professional itself to obtain clarification.6


2007); Kennedy Funding, Inc. v. Lion’s Gate Dev., No. 05-4741, 2006 U.S. Dist. LEXIS
68982 (D.N.J. Sept. 25, 2006). Professional argues this track record lends credence to its
position that Kennedy knew manipulating the ―as is‖ term to undervalue the property
would resultantly reduce its loan offer to a number Professional would likely not accept.
Professional points to Kennedy‘s recent admission that approximately 80% of its loan
commitments between 2001 and 2006 failed to proceed to closing as further evidence that
Kennedy has finely honed its ―bait-and-switch‖ scheme. The District Court concluded
that ―evidence of other subsequent transactions involving Kennedy where the appraised
market value was discounted to derive an ‗as is‘ market value‖ was not germane to its
fraud analysis because these facts were not susceptible of ―exact knowledge‖ at the time
the alleged misrepresentation was made. See Joseph J. Murphy Realty, Inc. v. Shervan,
388 A.2d 990, 993 (N.J. Super. Ct. App. Div. 1978) (propounding this standard). And
while this pattern would ostensibly impact the RICO claim, the District Court‘s
thoroughgoing analysis holds up in the face of Professional‘s contention that Kennedy
routinely makes dubious intimations that allow it to pocket fees without extending loans.
6
 Professional maintains that it inquired into the meaning of the ―as is‖ term during
negotiations. The record belies this contention. In her April 12, 2004 letter to Wolfer,
                                              14
       And, because the parties agreed to rely on independent appraisers to determine the

―as is‖ market value, the omission of a more exact definition cannot be construed as

misleading — the terms of the loan agreement outlined certain parameters, and the

appraisers proceeded in accordance with its terms. According to Professional, Kennedy‘s

RICO liability derives from misleading borrowers whom it knows need a specific amount

of loan money into parting with hefty non-refundable fees while knowing that the ―as is‖

calculation will leave the borrowers short of that amount. Desires of the borrowers aside,

Kennedy contracted to provide a loan in the amount of sixty percent of the ―as is‖ market

value.7 The term appears to have been defined to alert Professional to a likely markdown


Wood pushed back on several terms contained within the proposed agreement but
betrayed no apprehension regarding the ―as is‖ valuation. On a conference call with
Wood, Wolfer reaffirmed Kennedy‘s commitment to lend the desired $1,800,000 so long
as the property‘s ―appraised value‖ exceeded $3,100,000. Wood did not probe deeper or
question how the ―as is‖ language would affect this calculation. Viewed in the light most
favorable to Professional, we can only concede Wolfer did not go to great lengths to
ensure Wood was fully cognizant of the significance with which the term was imbued.
The lack of unsolicited edification does not mark the contractual language as false or
misleading. Furthermore, after the Volpe appraisal registered at $2,610,000 with an ―as
is‖ value of $2,088,000, Professional neither protested nor raised additional questions.
Instead, it exercised its contractual prerogative to obtain a second appraisal. Adamson &
Associates then utilized a similar reduction formula, reinforcing Kennedy‘s stance that
the term as defined was not false or misleading and that Professional was remiss in not
pressing for a clarification if it considered the term inexcusably vague.
7
  The existence of lawsuits assailing Kennedy for its allegedly unseemly business
practices should not be confused with evidence of culpability. Whether a contract term is
clear or ambiguous is a question of law. Nester v. O’Donnell, 693 A.2d 1214, 1220 (N.J.
Super. Ct. App. Div. 1997). Although multiple misunderstandings regarding a specific
term would presumably serve as evidence as to the haziness of its meaning, Professional
points only to the fact that suits have been filed and not to any advantageous language
emanating from court rulings on these cases. As a matter of law, therefore, we concur
                                            15
of the $3.1 million appraisal it anticipated. With Volpe and Adamson & Associates

having each exercised its independent discretion in discounting the appraisal in a similar

manner, Professional cannot sustain its position that Kennedy insidiously exploited a

term whose meaning only it knew.

                                             2.

       New Jersey‘s RICO statute contemplates recovery of treble damages. N.J. Stat.

Ann. § 2C:41-4(a)(8). However, Professional‘s inability to implicate the Wolfers under

that statute estops it from invoking the potential for RICO recovery as a basis for subject

matter jurisdiction. See Franklin Med. Assocs. v. Newark Pub. Sch., 828 A.2d 966, 978

(N.J. Super. Ct. App. Div. 2003) (conditioning recovery of treble damages upon

demonstration of an actual RICO violation).8

                                             C.

                                             1.

       To successfully maintain a common law fraud claim in New Jersey, a plaintiff

must demonstrate (1) a material misrepresentation of a presently existing or past fact; (2)


with the District Court‘s assessment that the plain meaning of the definition provided in
the loan commitment does not expose Kennedy to RICO liability.
8
  Professional added its RICO claim in its Second Amended Complaint. Thus, when the
District Court originally dismissed this matter for lack of subject matter jurisdiction, it
did so exclusively on the basis of Professional‘s perceived inability to successfully plead
fraud. The court at that time had no cause to consider whether the treble damages
conceivably recoverable under a RICO claim would nudge Professional past the $75,000
threshold.

                                             16
knowledge or belief by the defendant of its falsity; (3) an intention that the plaintiff rely

on the misrepresentation; (4) reasonable reliance thereon; and (5) resulting damages.

Gennari v. Weichert Co. Realtors, 691 A.2d 350, 367 (N.J. 1997). Here, because triable

issues of material fact remain outstanding, the District Court properly denied both

parties‘ motions for summary judgment as to Professional‘s common law fraud claim

against Kennedy. Should the finder of fact determine that Gregg Wolfer both asserted

that there would be ―no problem‖ completing the transaction if the Kansas Property met

the targeted ―appraised value‖ of between $3,100,000 and $3,200,000 and that the term

―appraised value‖ is reasonably susceptible of multiple interpretations, Professional‘s

claim would have legs.9 Although Kennedy attempts to portray these comments as

ruminations on the likelihood of a future occurrence, Wolfer‘s intent to actualize the



9
  The District Court correctly concluded that Wolfer‘s failure to disclose allegedly
material information could not form the basis of Professional‘s fraud complaint. Whether
a duty to disclose exists is a question of law. Carter Lincoln-Mercury, Inc. v. Emar
Group, 638 A.2d 1288, 1294 (N.J. 1994). As a matter of law, the relationship between
Kennedy and Professional was not one in which such a duty ordinarily arises. See
Berman v. Gurwicz, 458 A.2d 1311, 1313–14 (N.J. Ch. 1981) (explaining the duty
typically derives from (1) a fiduciary relationship between the parties; (2) the express
reposing of trust and confidence in the party alleged to hold the duty; or (3) a transaction
that is ―intrinsically fiduciary‖ in nature). Moreover, Wolfer was not obligated to
expound upon the definition of ―as is market value‖ embodied in the Loan Agreement in
order to counterbalance whatever misconceptions Professional may have had regarding
that term. Wolfer‘s appreciation of Professional‘s financing needs is immaterial and does
not automatically give rise to the inference that Professional expressly reposed trust in
Kennedy. The definition provided in the loan commitment was reasonably
comprehensive and did not necessitate further qualification in order to ensure
Professional grasped the entire picture. Cf. Tobin v. Paparone Const. Co. 349 A.2d 574,
577 (N.J. Super. Ct. Law. Div. 1975) (imposing a duty on a contracting party to
                                              17
agreement in the amount desired by Professional at the time of this communication is a

presently-existing fact that can form the basis of a fraud claim.

                                             2.

       With its CFA and RICO claims off the table, Professional is forced to rely on the

prospect of a successful common law fraud claim and an attendant award of punitive

damages to scale the $75,000 barrier. As noted, a finding of fraud in the inducement

would be grounds to void the contract and abrogate the limitation-of-damages clause.

Under New Jersey law, a plaintiff may recover punitive damages on a common law fraud

claim even without obtaining a concomitant award of compensatory damages. Nappe v.

Anschelewitz, Barr, Ansell & Bonello, 477 A.2d 1224, 1233 (N.J. 1984). When punitive

damages are available, they are to be aggregated with actual damages when determining

whether a plaintiff has satisfied the amount-in-controversy requirement. Packard v.

Provident Nat’l Bank, 994 F.2d 1039, 1046 (3d Cir. 1993).

       In New Jersey, a plaintiff may obtain punitive damages only if he proves, by clear

and convincing evidence, (1) he suffered harm on account of the defendant‘s acts or

omissions, and (2) defendants acted with either (a) actual malice; or (b) a wanton and

willful disregard of foreseeable harm. N.J. Stat. Ann. § 2A:15-5.12(a). The statute defines

―actual malice‖ as ―an intentional wrongdoing in the sense of an evil-minded act‖ and

―wanton and willful disregard‖ as ―a deliberate act or omission with knowledge of a high


―materially qualify‖ certain statements when its counterparty was left with a false
impression and lacked the means to independently discover the truth of the matter).
                                             18
degree of probability of harm to another and reckless indifference to the consequences of

such act or omission.‖ N.J. Stat. Ann. § 2A:15-5.10.

       As the District Court correctly concluded, Professional is not entitled to punitive

damages because it cannot meet its burden of demonstrating by clear and convincing

evidence that Kennedy acted with the requisite culpability. Professional‘s claim for

punitive damages largely suffers from the same deficiencies as its RICO claim. That is,

Professional struggles to demonstrate Kennedy representatives made deliberately false or

misleading representations in order to secure a commitment and up-front fees from

Professional while knowing the appraisers‘ discounted valuations would engender a

scenario in which the loan monies would likely go untendered.

       Therefore, even if Professional were to prevail on its common law fraud claim and

obviate the damage-limitation clause, its recovery would be limited to the $54,000 in

compensatory damages it seeks under Counts Four and Five of its complaint.

Consequently, Professional is unable to meet the amount-in-controversy threshold, and

the District Court acted appropriately in dismissing this action on jurisdictional

grounds.10



10
  For the reasons set forth by the District Court, we will also affirm the grants of
summary judgment to Kennedy on Professional‘s claims for breach of contract and
rescission due to unconscionability as well as its grant of summary judgment to Gregg
Wolfer on each count of Professional‘s complaint. Moreover, although Professional‘s
claim for unjust enrichment against Kennedy survived the summary judgment phase of
the proceeding, its continued viability — even when coupled with the enduring common
law fraud claim — is insufficient to confer diversity jurisdiction upon the court.
                                             19
                                     V.

For the foregoing reasons, we will affirm the judgment of the District Court.




                                     20